PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
BAUGHMAN et al.
Application No. 15/946,153
Filed: 5 Apr 2018
For: CUSTOMIZING DIGITAL CONTENT BASED ON CONSUMER CONTEXT DATA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the Petition under 37 CFR 1.137(a), filed July 8, 2020, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Final Office action mailed December 18, 2019, which set a shortened statutory period for reply of three (3) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  A Notice of Abandonment has not been mailed.  However, the above-identified application was abandoned as a matter of law on March 19, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied: (1) the required reply in the form of a Request for Continued Examination including the fee and submission required therefor; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The application file is being forwarded to the Technology Center GAU 2421 for processing.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions